 



Exhibit 10.21
BUSINESS FINANCING MODIFICATION AGREEMENT
This business Financing Modification Agreement is entered into as of August 17,
2007, by and between CANEUM, INC., and TIER ONE CONSULTING, INC., a California
corporation (jointly and severally “Borrower”) and Bridge Bank, National
Association (“Lender”).
1. DESCRIPTION OF EXESTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrower to Lender, Borrower is indebted to Lender pursuant to, among
other documents, a Business Financing Agreement, dated January 24, 2007, by and
between Borrower to Lender, as may be amended from time to time (the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.
Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the “Indebtedness” and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”
2. DESCRIPTION FO CHANGE OF TERMS:

  A.   Modification(s) to Business Financing Agreement:

The following definition in Section 1.1 is hereby amended as follows:
“Credit Limit” means $2,000,000.
3. CONSISTENT CHANGES. The existing Documents are hereby amended wherever
necessary to reflect the changes described above.
4. PAYMENT OF THE ADDITIONAL FACILITY FEE: Borrower shall pay Lender a fee in
the amount of $5,000 (“Additional Facility Fee”) in connection with the
amendment and modification of the Facility Fee.
5. NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each Borrower and Guarantor (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Business Financing
Modification Agreement without Releasing Party’s assurance that it has o claims
against Lender or any of Lender’s officers, directors, employees or agents.
Except for the obligations arising hereafter under this Business Financing
Modification Agreement, each Releasing Party releases Lender, and each of
Lender’s and entity’s officers, directors and employees from any known or
unknown claims that Releasing Party now has against Lender of any nature,
including any claims that Releasing Party, its successors, counsel, and advisors
may in the future discover they would have not had if they had known facts not
now known to them, whether founded in contract, in tort or pursuant to any other
theory of liability, including but not limited to any claims arising out of or
related to the Agreement or the transactions contemplated thereby. The Releasing
Party waives the provisions of California Civil Code section 1542, which states:

 

 



--------------------------------------------------------------------------------



 



“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
know by him must have materially affected his settlement with the debtor.”
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Business Financing Modification Agreement and the Agreement and/or
Lender’s actions to exercise any remedy available under the Agreement or
otherwise.
6. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Business Financing Modification Agreement,
the terms of the Existing Documents remain unchanged and in full force and
effect. Lender’s agreement to modifications to the existing Indebtedness
pursuant to this Business Financing Modification Agreement shall constitute a
satisfaction of the Indebtedness. It is the intention of Lender and Borrower to
retain as liable parties all makers and endorsers of Existing Documents, unless
the party is expressly released by Lender in writing. No maker, endorser, or
guarantor will be released by virtue of this Business Financing Modification
Agreement. The terms of this paragraph apply not only to this Business Financing
Modification Agreement, but also to any subsequent Business Financing
modification agreements.
8. CONDITIONS. The effectiveness of this Business Financing Modification
Agreement is conditions upon payment of the Additional Facility Fee.
9. COUNTERSIGNATURE. This Business Financing Modification Agreement shall be
come effective only when executed by Lender and Borrower.

                  BORROWER:       LENDER:
 
                CANEUM, INC.       BRIDGE BANK, NATIONAL ASOCIATION
 
               
By:
  /s/ Gary Allhusen       By:   /s/ Betty L. Linvill
 
               
 
                Name: Gary Allhusen       Name: Betty L. Linvill
 
                Title: COO       Title: Senior Vice President

 

 